Exhibit 10.3
 
FIFTH
MODIFICATION AGREEMENT
 
THIS FIFTH MODIFICATION AGREEMENT (“AGREEMENT”) is made as of August 17, 2010,
by and among AVATECH SOLUTIONS, INC., a Delaware corporation (“AVATECH”), and
AVATECH SOLUTIONS SUBSIDIARY, INC., a Delaware corporation, jointly and
severally (“AVATECH SUBSIDIARY”), and PNC BANK, NATIONAL ASSOCIATION, successor
by merger to Mercantile-Safe Deposit and Trust Company (“LENDER”).  AVATECH and
AVATECH SUBSIDIARY are collectively referred to herein as the “BORROWERS”.


RECITALS


In accordance with the terms and conditions set forth in a Loan and Security
Agreement dated as of January 27, 2006 between the BORROWERS and the LENDER
(“ORIGINAL LOAN AGREEMENT”), the LENDER extended to the BORROWERS a revolving
line of credit in the maximum principal amount outstanding at any one time of
Five Million Dollars ($5,000,000.00) (the “LOAN”).  Pursuant to the ORIGINAL
LOAN AGREEMENT, the BORROWERS’ obligations to the LENDER are secured by all of
the BORROWERS’ tangible and intangible assets.


Pursuant to a Modification Agreement dated as of May 30, 2006 (the “FIRST
MODIFICATION”), the LENDER extended to the BORROWERS a short term bridge loan,
in the amount of Six Million Five Hundred Thousand ($6,500,000.00) (“BRIDGE
LOAN”), and the terms of the ORIGINAL LOAN AGREEMENT were modified in certain
respects.  All sums due in connection with the BRIDGE LOAN have been repaid by
the BORROWERS.


Pursuant to a Second Modification Agreement dated as of December 31, 2006, a
Third Modification Agreement dated as of December 31, 2008, and a Fourth
Modification Agreement dated as of December 31, 2009 (collectively with the
ORIGINAL LOAN AGREEMENT and the FIRST MODIFICATION, the “LOAN AGREEMENT”), the
terms of the ORIGINAL LOAN AGREEMENT were modified in certain additional
respects.


The BORROWERS have requested that the LENDER consent to the creation by AVATECH
of a new subsidiary, and the entry by such subsidiary into a merger transaction
with Rand Worldwide, Inc. (“RAND”), which merger transaction will also result in
a CHANGE IN CONTROL, as that term is defined in the LOAN AGREEMENT.  The LENDER
has agreed to the BORROWERS’ request, but only in accordance with the terms and
conditions set forth herein.  As used herein, the term “LOAN DOCUMENTS” shall
collectively mean the LOAN AGREEMENT and all other documents and agreements
evidencing or securing the LOAN.  Unless otherwise defined herein, any terms
appearing in all capital letters in this AGREEMENT shall have the respective
meanings ascribed to such terms in the LOAN AGREEMENT.


NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.        Representations And Warranties Of Borrowers.  To induce the LENDER to
enter into this AGREEMENT and to provide the BORROWERS with the accommodations
described herein, the BORROWERS make the representations and warranties set
forth below and acknowledge the LENDER’S justifiable right to rely upon these
representations and warranties.

 
1

--------------------------------------------------------------------------------

 


a.         No Litigation.  There is no action, suit, investigation, or
proceeding pending against either of the BORROWERS or any other assets of either
of the BORROWERS, except for those proceedings previously disclosed to the
LENDER in writing.


b.         Organization; Good Standing; Authorization.  Each of the BORROWERS:
(a) has the power to enter into this AGREEMENT and all other documents, and
agreements required to be executed pursuant to this AGREEMENT, and has the power
to perform all of its obligations hereunder and thereunder; (b) has duly
authorized the entry into and performance of this AGREEMENT and all other
documents and agreements required to be executed by such BORROWER; and (c) is in
good standing in the state of its incorporation or organization, as applicable,
and is in good standing and qualified as a foreign corporation or limited
liability company, as applicable, in all other states in which such
qualification is required.


c.         Valid, Binding And Enforceable.  This AGREEMENT and all of the other
documents and agreements executed pursuant to this AGREEMENT are the valid and
binding obligations of the BORROWERS and are fully enforceable against each of
the BORROWERS in accordance with their terms.


d.         Subsidiaries.  AVATECH SOLUTIONS SUBSIDIARY, INC. is a wholly-owned
subsidiary of AVATECH SOLUTIONS, INC.  Except as described in Section 2 below,
the BORROWERS have no other subsidiaries.


2.        Consent to Creation of Subsidiary and Merger Transaction.  Subject to
the satisfaction by the BORROWERS of the conditions set forth in this AGREEMENT,
the LENDER consents to the creation of ASRW ACQUISTION SUB, INC., a Delaware
corporation (“MERGER SUB”), as a wholly-owned subsidiary of AVATECH.  Pursuant
to Section 6.1 and 6.8 of the LOAN AGREEMENT, the LENDER consents to the entry
by AVATECH and MERGER SUB into the transactions described in that certain
Agreement and Plan of Merger dated as of August 17, 2010 (“MERGER AGREEMENT”) by
and between AVATECH, MERGER SUB, RAND WORLDWIDE, INC., a Delaware corporation
(“MERGER PARTNER”), and RWWI HOLDINGS LLC, a Delaware limited liability company
and the sole stockholder of MERGER PARTNER (“DESIGNATOR”).  In accordance with
the terms of the MERGER AGREEMENT, AVATECH and MERGER PARTNER intend to enter
into a business combination transaction pursuant to which: (a) MERGER SUB will
merge with and into MERGER PARTNER (the “MERGER”); (b) the separate existence of
MERGER SUB shall cease and MERGER PARTNER shall continue as the surviving
corporation in the MERGER, as a result of which MERGER PARTNER will become a
wholly-owned subsidiary of AVATECH.  In addition, pursuant to 7.16 of the LOAN
AGREEMENT, the LENDER consents to the CHANGE OF CONTROL which will result from
the consummation of the transactions described in the MERGER AGREEMENT, pursuant
to which AVATECH will acquire one hundred percent (100%) of the issued and
outstanding shares of MERGER PARTNER, in exchange for which the DESIGNATOR shall
receive shares in AVATECH in an amount not to exceed sixty-seven (67%) of the
issued and outstanding shares of AVATECH.


3.        Amendments To Loan Agreement. The LOAN AGREEMENT is hereby modified
and amended as follows:


a.         Amendments to Definitions.  The definitions set forth in Article 1 of
the LOAN AGREEMENT are hereby modified as follows:


i.         The definition of “LOAN DOCUMENTS” contained in Section 1.66 of the
LOAN AGREEMENT shall also include, without limitation, this AGREEMENT.


ii.         The following definitions are added to Article 1:

 
2

--------------------------------------------------------------------------------

 


Section 1.95.  Merger Partner.  The term “MERGER PARTNER” means RAND WORLDWIDE,
INC., a Delaware corporation.


Section 1.96.  Rand PNC Loan.  The term “RAND PNC LOAN” means, collectively,
those credit accommodations owed to the LENDER, as agent, by MERGER PARTNER.


b.         Extension of Maturity Date.  The definition of “MATURITY DATE”
contained in Section 1.70 of the LOAN AGREEMENT is modified by replacing the
existing provision with the following:


Section 1.70.  Maturity Date.  The term “MATURITY DATE” means the earlier of (i)
that date which is one hundred twenty (120) days after the effective date of the
MERGER and (ii) December 31, 2010, as such date may be extended by written
agreement of the LENDER


c.         Separate Operations.  The following additional provision is added to
Article 5 of the LOAN AGREEMENT:


Section 5.24.  Separate Operations.  Subject to the immediately following
sentence, the BORROWERS shall at all times maintain MERGER PARTNER as a separate
legal entity, which shall constitute a wholly-owned SUBSIDIARY of
AVATECH.  Until such time as the BORROWERS and MERGER PARTNER have established a
single credit facility consolidating the LOAN and the RAND PNC LOAN, the
BORROWERS and MERGER PARTNER shall:  (a) maintain separate books and records and
bank accounts, including separate accounts receivable and accounts payable
records; (b) prepare separate financial statements; (c) maintain their
respective assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets; (d) allocate and charge fairly and
reasonably any shared employee or overhead costs; (e) not extend any
intercompany loans, advances, transfers, capital transactions or similar
transactions; and (f) not commingle their respective assets or funds.


d.         Changes to Management.  The following additional provision is added
to Article 6 of the LOAN AGREEMENT:


Section 6.15.  No Changes To Management.  The BORROWERS shall not have any
changes to the individuals holding key management positions with the BORROWERS
immediately after the effective time of the Merger, including without limitation
Chairman, Chief Executive Officer, President and Chief Financial Officer;
provided however, that the LENDER acknowledges that upon the effective time of
the merger of ASRW Acquisition Sub, Inc. into MERGER PARTNER, George Davis’ role
as Chief Executive Officer will terminate.


e.         Cross-Default.  Section 7.5 of the LOAN AGREEMENT is modified by
replacing the existing provision with the following:


Section 7.5.  Cross-Default.  A breach of or default under the terms, covenants,
or conditions of any agreement, loan, guaranty, or other transaction of any or
all of the BORROWERS or any GUARANTOR with the LENDER or with any other lender,
or a breach of or default under the terms, covenants, or conditions of any
agreement, loan, guaranty, or other transaction of MERGER PARTNER with the
LENDER or with any other lender.

 
3

--------------------------------------------------------------------------------

 


f.         Financial Covenants.  Until such time as the BORROWERS and MERGER
PARTNER have established a single credit facility consolidating the LOAN and the
RAND PNC LOAN, the financial covenants contained in the LOAN AGREEMENT shall
apply only to the BORROWERS, exclusive of the operations of MERGER PARTNER, and
the BORROWERS shall continue to provide financial information to the LENDER with
respect to the financial matters of the BORROWERS only, exclusive of the
operations of MERGER PARTNER.


4.         No Novation; No Refinance; No Adverse Effect On Liens.  The parties
hereto do not intend that a novation of the LOAN or any of the LOAN DOCUMENTS
shall be created or effected because of the modification of the LOAN AGREEMENT,
as described herein.  The parties hereto do not intend that the execution of
this AGREEMENT, and the amendments and modifications to be made to the LOAN
AGREEMENT, as described herein, shall: (a) constitute a refinance of the LOAN;
or (b) affect or impair the validity, enforceability, or priority of any of the
liens or security interests imposed by or granted in the LOAN DOCUMENTS.


5.         Other Terms; Confirmation Of Obligations.  Other than the foregoing,
all other terms and conditions of the LOAN DOCUMENTS shall remain in full force
and effect and are incorporated herein by reference.  The BORROWERS acknowledge,
ratify and confirm their respective obligations under the LOAN DOCUMENTS and
further acknowledge and confirm that the BORROWERS are and shall remain
absolutely and unconditionally obligated to pay the LENDER all present and
future indebtedness that is owed to the LENDER under the LOAN DOCUMENTS, as
modified hereby, in the manner provided therein, notwithstanding the LENDER’S
execution of this AGREEMENT and any documents to be executed pursuant to this
AGREEMENT, and notwithstanding the various agreements the LENDER has set forth
herein and therein.


6.         Security.  The BORROWERS’ obligations under the LOAN DOCUMENTS, as
modified hereby, shall continue to be secured by all of the liens, assignments,
and security interests provided in the LOAN DOCUMENTS.


7.         Miscellaneous.


a.         Incorporation.  The terms and conditions of the LOAN DOCUMENTS are
incorporated herein by reference and made a part hereof as if fully set forth
herein.  In the event of any inconsistencies between the terms and conditions of
this AGREEMENT and any of the terms and conditions of the other LOAN DOCUMENTS
(except as to the specific modifications contained herein), the LENDER shall
determine, in its sole discretion, which of the terms and conditions shall
control.


b.         Integration.  This AGREEMENT, the LOAN DOCUMENTS (as modified), and
any other documents executed pursuant to or in connection with this AGREEMENT,
if any, constitute the entire agreement between the LENDER and the BORROWERS
with respect to the subject matter hereof, and any term or condition not
expressed therein does not constitute a part of the agreement of the LENDER and
the BORROWERS with respect to such subject matter.


c.         Severability.  If any provision or part of any provision of this
AGREEMENT shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this AGREEMENT and this AGREEMENT shall be construed as if
such invalid, illegal or unenforceable provision or part thereof had never been
contained herein, but only to the extent of its invalidity, illegality, or
unenforceability.


d.         Number, Gender, And Captions.  As used herein, the singular shall
include the plural and the plural may refer to only the singular.  The use of
any gender shall be applicable to all genders.  The captions contained herein
are for purposes of convenience only and are not a part of this AGREEMENT.

 
4

--------------------------------------------------------------------------------

 
 
e.         Further Assurances.  As part of this AGREEMENT, and in consideration
for the agreements of the LENDER as set forth therein, each BORROWER agrees to
execute and deliver to the LENDER such other and further documents as may, from
time to time, in the sole opinion of the LENDER and the LENDER’S counsel, be
necessary or appropriate to carry out the terms and conditions of this AGREEMENT
and the LOAN DOCUMENTS.  If either BORROWER fails to execute any such documents
within ten (10) days of being requested to do so by the LENDER, such BORROWER
hereby appoints the LENDER or any officer of the LENDER as the attorney in fact
for such BORROWER for purposes of executing such documents in the name, place
and stead of such BORROWER, which power of attorney shall be considered
as coupled with an interest and irrevocable.


f.         Waivers.  No failure or delay by the LENDER in the exercise or
enforcement of any of its rights under any LOAN DOCUMENT shall be a waiver of
such right or remedy, nor shall a single or partial exercise or enforcement
thereof preclude any other or further exercise or enforcement thereof or the
exercise or enforcement of any other right or remedy.  The LENDER may at any
time or from time to time waive all or any rights under this AGREEMENT or any of
the LOAN DOCUMENTS, but any such waiver must be specific and in writing and no
such waiver shall constitute, unless specifically so expressed by the LENDER in
writing, a future waiver of performance or exact performance by either
BORROWER.  No notice to or demand upon either BORROWER in any instance shall
entitle such BORROWER (or the other BORROWER) to any other or further notice or
demand in the same, similar or other circumstance.


g.         Choice Of Law.  The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this AGREEMENT and the rights and obligations of the
parties hereto, including the validity, construction, interpretation, and
enforceability of this AGREEMENT and its various provisions and the consequences
and legal effect of all transactions and events which resulted in the execution
of this AGREEMENT or which occurred or were to occur as a direct or indirect
result of this AGREEMENT having been executed.


h.         Consent To Jurisdiction; Agreement As To Venue.  Each BORROWER
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of Maryland and of the United States District Court For The District Of
Maryland, if a basis for federal jurisdiction exists.  Each BORROWER agrees that
venue shall be proper in any circuit court of the State of Maryland selected by
the LENDER or in the United States District Court For The District Of Maryland
if a basis for federal jurisdiction exists and waive any right to object to the
maintenance of a suit in any of the state or federal courts of the State of
Maryland on the basis of improper venue or of inconvenience of forum.


i.         Binding Effect; No Oral Modification.  This AGREEMENT shall be
binding upon and shall inure to the benefit of the parties and their respective
personal representatives, successors and assigns.  This AGREEMENT may not be
altered, modified or amended unless such alteration, modification or amendment
is in writing and executed by the LENDER.


j.         Time.  Time is of the essence with respect to all of the obligations
of the BORROWERS under this AGREEMENT and the LOAN DOCUMENTS.


k.         Costs Of Transaction.  All costs of the transactions contemplated by
this AGREEMENT, including without limitation all of attorneys’ fees and expenses
incurred by the LENDER, shall be paid by the BORROWER, regardless of whether
such costs are incurred before or after the execution and delivery of this
AGREEMENT.
 
 
5

--------------------------------------------------------------------------------

 

8.         Release; Waiver.  As part of the agreements set forth herein, and in
consideration of the same, each BORROWER hereby releases the LENDER and all of
the LENDER’S past, present and future directors, officers, employees, agents and
attorneys from any and all claims, causes of action, suits and damages
(including claims for attorneys’ fees) which either of the BORROWERS, jointly or
severally or otherwise, ever had or now have against the LENDER or any of the
LENDER’S past, present and future directors, officers, employees, agents or
attorneys.  Without limiting the generality of the foregoing, each BORROWER
acknowledges and agrees that there exists no offset or defense to the
obligations of any BORROWER as stated in the LOAN DOCUMENTS.


9.         Waiver Of Jury Trial.  The parties hereto agree that any suit,
action, or proceeding, whether claim or counterclaim, brought or instituted by
any party to this AGREEMENT, or any of their successors or assigns, on or with
respect to this AGREEMENT or any LOAN DOCUMENT or which in any way relates,
directly or indirectly, to the obligations of the BORROWERS to the LENDER under
this AGREEMENT or any LOAN DOCUMENT, or the dealings of the parties with respect
thereto, shall be tried only by a court and not by a jury.  THE PARTIES
EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH ACTION OR
PROCEEDINGS.  The parties acknowledge and agree that this provision is a
specific and material aspect of the agreement between the parties and that the
parties would not enter into this AGREEMENT if this provision were not contained
herein.
 
[SIGNATURES BEGIN ON FOLLOWING PAGE]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this AGREEMENT as of the date
first above
written with the specific intention of creating a document under seal.


WITNESS/ATTEST:
BORROWERS:
         
AVATECH SOLUTIONS, INC.,
   
A Delaware Corporation
     
/s/
 
By:
/s/ Lawrence Rychlak
(SEAL)
     
Lawrence Rychlak,
       
President and Chief Financial Officer
           
AVATECH SOLUTIONS SUBSIDIARY, INC.,
   
A Delaware Corporation
     
/s/
 
By:
/s/ Lawrence Rychlak
(SEAL)
     
Lawrence Rychlak,
     
President and Chief Financial Officer
         
LENDER:
         
PNC BANK, NATIONAL ASSOCIATION
     
/s/
 
By:
/s/ Stephen D. Palmer
(SEAL)
     
Stephen D. Palmer, Senior Vice President

 
 
7

--------------------------------------------------------------------------------

 